Exhibit 10.4

Confidential portions of this document have been omitted and filed separately
with the Commission. The omitted portions have been marked as follows: “***”.

CONFIDENTIAL

DISTRIBUTION AGREEMENT

        THIS AGREEMENT made as of this 27th day of December, 2000 (the
“Effective Date”), by and between Par Pharmaceutical, Inc., a New Jersey
corporation, with offices at One Ram Ridge Road, Spring Valley, New York 10977
(hereinafter referred to as “Par”) and Bioglan Pharma, Inc., a Delaware
corporation, with offices at 7 Great Valley Parkway, Suite 301, Malvern, PA
19355 (hereinafter referred to as “Bioglan”).

R E C I T A L S

        WHEREAS, Par is engaged in research, development, manufacture and
distribution of pharmaceutical products and has submitted to the United States
Food and Drug Administration (the “FDA”) an abbreviated new drug application
(the “ANDA”) (and/or has compiled or intends to compile data for submission of
abbreviated new drug applications) for the Products (as hereafter defined);

        AND WHEREAS, Bioglan is engaged in, inter alia, manufacturing, marketing
and distributing pharmaceutical products and possesses qualified marketing and
distribution systems and organizations to enable it to effectively promote,
market and distribute the Products;

        AND WHEREAS, Par desires to grant to Bioglan the exclusive right to
purchase, market, promote and distribute the Products in the Territory (as
hereafter defined) and Bioglan desires to accept and exercise such right, all
subject to the terms and conditions set forth in this agreement;

        AND WHEREAS, the parties wish to enter into this agreement to set forth
herein the arrangements regarding their respective rights and obligations with
respect to the manufacture, supply and distribution of the Products in the
Territory;

        NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I
EXCLUSIVE APPOINTMENT

1.1 Exclusive Distributor: Subject to the provisions of this agreement, for the
ten (10) year period January 1, 2001 through December 31, 2010, Par appoints
Bioglan as its sole and exclusive distributor of doxycycline mono tablets in
dosage amounts of 50 mg and 100 mg (the “Tablets”) for the fifty states of the
United States of America, the District of Columbia, the Commonwealth of Puerto
Rico, the U.S. Virgin Islands, Guam and Samoa (the “Territory”) and Bioglan
accepts such appointment and agrees to act as such sole distributor upon such
terms and conditions. Provided that Bioglan is not in default under this
agreement, upon the expiration of the ten (10) year term, Bioglan shall have the
right to purchase the ANDA from Par for a nominal purchase price of ***. Par
shall have the right to sell the Tablets outside the Territory at any time.


1.2 ***


 

   

--------------------------------------------------------------------------------

 

  ***


1.3 First Right of Refusal: Par is currently developing for FDA approval
doxycycline mono tablets in dosage amounts of 75 mg and *** *** (the “Additional
Tablets” and, together with the Tablets *** if Bioglan is acting as exclusive
distributor in the Territory for the Additional Tablets, the “Products”). Par
agrees that, upon receipt by it of the final approval by the FDA of the ANDA for
the Additional Tablets, it shall offer Bioglan in writing first right of refusal
exercisable by written acceptance to Par within thirty (30) days of Bioglan’s
receipt of written notice of the right to exercise such right of first refusal,
to be appointed to act as sole and exclusive distributor of the Additional
Tablets for the Territory. The terms and conditions contained in this agreement
shall apply to the Additional Tablets if and when Bioglan timely exercises its
election to act as sole and exclusive distributor of the Additional Tablets.


1.4 Bioglan’s Obligation re Sales: Bioglan shall market the Products and
actively and continuously promote the sale of the Products. Such efforts shall
be not less, as reasonably proportionate, than those used by Bioglan to promote
the sale of other products which it markets. Bioglan shall maintain an inventory
of Products sufficient to maximize their distribution. In addition, Bioglan
shall be solely responsible for regulations in that regard including, without
limitation, applicable FDA regulations and guidelines. Where Bioglan’s net sales
of the Tablets and the Additional Tablets (if applicable), at the end of any
calendar year following December 31, 2003, are less than *** for such period,
Par shall have the right to manufacture and distribute a generic version of the
Tablets or the Additional Tablets, as the case may be, which is in the same
dosage form, has the same active ingredient, the same strength and is for the
same indication as the Tablets or the Additional Tablets. Par shall retain the
right to manufacture and distribute such generic version of the Products despite
a purchase of the ANDA by Bioglan.


ARTICLE 2
PRODUCT DEVELOPMENT AND REGISTRATION

2.1 Representation and Warranties re Status:


(a) Bioglan represents and warrants to Par that it is not prohibited by any law,
rules or regulation or by any order, directive or policy from selling any of the
Tablets *** or other pharmaceutical products and that Bioglan is not a Person
who is listed by a United States federal agency as debarred, suspended, proposed
for debarment or otherwise ineligible for federal programs in the United States
(an “Ineligible Person”).


(b) Par represents and warrants to Bioglan that is not currently prohibited by
any law, rule or regulation or by any order, directive or policy from selling
the Tablets *** and,


 

  2  

--------------------------------------------------------------------------------

 

  upon receipt of the ANDA for the Additional Tablets, the Additional Tablets
and that Par is not an Ineligible Person.


2.2 Trademarks:


  The parties acknowledge that Bioglan intends to develop and register with the
United States Patent and Trademark Office trademarks for the Products, and Par
acknowledges and agrees that such trademarks will be and shall remain the sole
and exclusive property of Bioglan, notwithstanding anything in this agreement to
the contrary; provided, however, that Bioglan shall not use any trademark owned
by Par, or similar to a mark owned by Par, or any mark that would infringe any
existing Par trademark.


ARTICLE 3
MANUFACTURE AND SUPPLY OF PRODUCT

3.1 Exclusive Supplier:


  Par shall use commercially reasonable efforts to manufacture (or cause to be
manufactured) and supply to Bioglan, in accordance with the terms and conditions
set forth herein and in a timely fashion, reasonable quantities of Products.
Bioglan shall order from Par all of its requirements of the Products in
accordance with the terms and conditions set forth herein.


3.2 Manufacturing Responsibilities:


  All Products supplied by Par hereunder shall be manufactured (which shall
include, without limitation, all testing, bulk packaging and labeling) in an FDA
approved facility and in accordance with the following: (collectively, the
“Products Manufacturing Requirements”), (i) the specifications in the final
approval of the ANDA for the Products by the FDA (collectively, the
“Specifications”), (ii) current good manufacturing practices of the FDA (the
“CGMP”) and good laboratory practices and (iii) all other applicable rules,
regulations and requirements of the FDA relative to the manufacture of such
Products.


  Products shall be manufactured by Par through the use of Par’s approved
material sources, which sources shall be used exclusively provided (i) such
sources remain GCMP compliant, (ii) the supply flow of material remains
consistent, and (iii) material prices remain competitive. In the event that any
of the above conditions are not met, Par and Bioglan shall mutually agree upon
the use of a new source and a new pricing schedule, as the case may be.


 

  3  

--------------------------------------------------------------------------------

 

3.3 Products Warranty:


  Par warrants that all Products supplied by it to Bioglan pursuant to this
agreement shall be manufactured, packaged, tested, stored and handled in
accordance with the Products Manufacturing Requirements and that at the time of
the delivery of such Products to the carrier at Par’s manufacturing facility
and/or warehouse (a “Plant”), such Products: (i) will not be adulterated or
misbranded within the meaning of the Federal Food, Drug and Cosmetic Act (the
“Act”), as amended, or within the meaning of any applicable state or municipal
law in which the definitions of adulteration and misbranding are substantially
the same as those contained in the Act, as such Act and such laws are
constituted and effective at the time of delivery and (ii) will not be an
article which may not, under the provisions of Sections 404 and 505 of such Act,
be introduced into interstate commerce. PAR DOES NOT MAKE ANY REPRESENTATION
THAT THE PRODUCTS ARE USEFUL FOR THE INTENDED PURPOSE OR THAT THEY ARE FREE FROM
INHERENT SIDE EFFECTS EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT.


ARTICLE 4
PRODUCTION FORECASTS, ORDERS AND DELIVERIES

4.1 Forecasts and Commitments:


  To assist Par to schedule production of the Products, Bioglan shall provide to
Par quarterly (at least 45 days in advance of the commencement of the first
calendar month forecasted thereunder), a 12 month rolling forecast of Bioglan’s
estimated requirements of the Products, which forecast shall represent a
commitment of Bioglan to purchase the quantity of Products projected for the
first month thereunder and a commitment subject to a *** variance, to purchase
the quantity of Products forecasted for the second and third months forecasted
thereunder. Subject to the foregoing, all forecasts are estimates only and
Bioglan shall only be bound to purchase the Products pursuant to purchase orders
submitted, or deemed hereunder to be submitted, by it to Par (or to such person
as Par may direct). All purchase orders for Products shall specify the delivery
date therefor, which delivery date shall be no sooner than 16 weeks following
the receipt of such order by Par. All purchases made by Bioglan shall be in Par
batch quantities.


4.2 Purchase Orders:


  All orders for Products shall be placed using Bioglan’s standard form of
purchase order (attached as Exhibit A) and shall be invoiced using Par’s
standard form of invoice. All purchase orders submitted by Bioglan shall
specify, among other things, the required delivery date. In the event of any
conflict between the terms of any purchase order and the terms of any invoice
related thereto, the terms of this agreement shall govern (unless the parties
shall have mutually agreed to the contrary in writing in respect of a particular
instance).


 

  4 

--------------------------------------------------------------------------------

 

4.3 Delivery of Products:


  Delivery to Bioglan shall be F.O.B. Plant N.Y. Risk of loss and title shall
pass to Bioglan upon delivery to a carrier. Products shall be made available to
Bioglan for pickup in bulk containers (where applicable) at the Plant. Bioglan
shall arrange for shipping and/or transportation of the Products from the Plant
to such facility of its choice and pay all shipping, insurance and related
costs. Par shall promptly notify Bioglan by fax that any order (or part thereof)
is available for pick-up at its Plant (this notice shall hereafter be referred
to as the “Availability Notice”). Bioglan shall use reasonable commercial
efforts to pick up the Products that arc the subject of an Availability Notice
within 10 business days of receipt of the Availability Notice; provided that, if
such pickup has not occurred on or prior to the expiry of such 10 day period,
Bioglan shall, for purposes of its payment obligations to Par pursuant to
Sections 5.1 and 5.2 below, be deemed to have picked up the Products which are
the subject of the Availability Notice on the last business day of such 10 day
period. If the Products in question have not been picked up by or on behalf of
Bioglan within 20 business days of an Availability Notice, Par may, but shall
not be obligated to, cause the Products to be delivered to Bioglan’s Malvern,
Pennsylvania facility at Bioglan’s sole cost and expense.


4.4 Inspection and Right of Return of Products:


  If Bioglan shall determine upon receipt and inspection of any shipment of
Product that any of such Product does not meet any of the standards warranted in
Article 3, Bioglan shall notify Par of the non-conformance within sixty (60)
days of its receipt of such shipment. Bioglan and Par shall confer on the matter
and, within fifteen (15) days after receipt of Bioglan’s notice, Par shall
notify Bioglan as to whether it concurs with Bioglan’s determination right to
inspect. If Par concurs with Bioglan’s determination (or fails to timely notify
Bioglan of a disagreement with the determination), Par shall replace the
rejected Product within thirty (30) days after receipt of Bioglan’s notice and
Bioglan shall, at Par’s request, return such rejected Product. If Par timely
disagrees with Bioglan’s determination, the parties will resolve the issue
pursuant to Article 10 hereof. If Bioglan does not provide a notice of
non-conformance within sixty (60) days of receipt of shipment, Bioglan shall not
have the right to return the shipment pursuant to this Section.


ARTICLE 5
PAYMENTS, REPORTS AND AUDIT

5.1 Purchase Price:


(a) The purchase price payable by Bioglan for the Tablets supplied to it by Par
shall be *** per bottle of 100 tablets (50 mg dosage), *** per bottle of 50
tablets (100 mg dosage), *** per 1000 tablets (50 mg dosage) in bulk orders in
containers of 20,000 tablets and *** per 1000 tablets (100 mg dosage) in bulk
orders in containers of 20,000 tablets. ***


 

  5  

--------------------------------------------------------------------------------

 

  ***. If Bioglan is acting as exclusive distributor in the Territory for the
Additional Tablets, the purchase price for the Additional Tablets shall be Par’s
costs of development (including out of pocket costs) of the Additional Tablets,
which costs of development should not exceed *** excluding the Par bio study
(costs for which would be agreed to in advance by the parties), plus prices of
bulk orders pursuant to the terms set forth in this Section 5.1. The purchase
price shall be payable upon Bioglan’s exercise of its election.


(b) In addition to such purchase prices, Bioglan shall pay all applicable sales
tax, use tax, consumption tax, goods and services tax, value added tax or
similar tax levied upon the sale of the Products by Par to Bioglan whether that
tax is levied under the laws of the jurisdiction where Bioglan or Par is located
and whether it is currently in force or comes into force after the Effective
Date of this agreement.


(c) Upon request by Bioglan, Par shall provide to Bioglan samples of the Tablets
*** at a one-time special price of *** per thousand (1,000) Tablets ***,
respectively. The one-time price shall be limited to Bioglan’s first order for a
product sample of Tablets consisting of no more than eighty (80) kilograms of
raw material. Thereafter the price for Products samples shall be equal to Par’s
costs, which will be determined by the cost of raw material for sample batches,
plus *** of such costs. All product samples shall be provided by Par in bulk to
Bioglan. Bioglan shall be responsible for the packaging and labeling of all
product samples.


5.2 Invoicing and Payment:


  Par shall invoice Bioglan for the purchase price of the Products at the time
such product is picked up or is deemed to be picked up by or on behalf of
Bioglan as contemplated in Section 4.3 hereof or within a reasonable period of
time thereafter. The purchase price shall be due and payable within 30 days
following the date of such invoice. Each shipment of Products to Bioglan shall
constitute a separate sale, obligating Bioglan to pay the purchase price
therefor, whether such shipment be in whole or only partial fulfillment of any
order.


5.3 Additional Consideration:


  As additional consideration for the Tablets, Bioglan shall pay to Par ***, and
as additional consideration for the Additional Tablets, Bioglan shall pay to Par
***, of the net sales (gross sales less returns and allowances other than
allowances for bad debts or doubtful accounts) by Bioglan and its affiliates of
Products to unrelated third party customers which additional consideration shall
be paid to Par as part of the purchase price for the Products sold and shall not
be treated as a royalty or similar payment.


5.4 Payment of Additional Consideration and Accompanying Documentation:


  Par’s share of net sales shall be paid by Bioglan to Par quarterly, within 30
days following the end of each calendar quarter with respect to net sales made
by Bioglan of Tablets and/or Additional Tablets during the immediately preceding
calendar quarter.


 

  6  

--------------------------------------------------------------------------------

 

  For purposes of this agreement a sale shall be considered to have been made at
the time when the Products are shipped by Bioglan to its customer.


5.5 Exclusive License/Transfer Fee


  An exclusive license/transfer fee of *** shall be paid by Bioglan to Par as
follows: (i) *** shall be paid within sixty (60) days of the effective date of
this agreement, (ii) *** shall be paid within ninety (90) days of the
achievement of Par’s ability to ship commercial quantities of the Tablets, (iii)
*** shall be paid within sixty (60) days of the attainment by Bioglan of *** in
net sales of the Tablets, and (iv) *** shall be paid within sixty (60) days of
the attainment by Bioglan of the earlier of (a) an annual rate of *** in net
sales or, (b) *** in cumulative net sales from date of launch of the Tablets.


5.6 Additional Information:


  Bioglan shall provide to Par promptly following a request therefor, such
additional information concerning any sales of specific Products (including,
without limitation, in respect of any sale, the date of the shipment, the name
of the customer, the number of units of the Products (by sku, if requested) sold
to such customer and the invoice price charged by Bioglan), returns and
allowances relevant to the calculation of net sales and gross profits in respect
of Products, as Par may reasonably request.


5.7 Maintenance of Records:


  Each of Par and Bioglan agrees that it shall keep complete and accurate books
and records of account containing all information required for the computation
and verification of amounts on which payments hereunder are based and shall,
upon reasonable written notice from the other, make such records available for
examination by such other party or, at the requesting party’s expense, supply
copies of such records to such other party.


5.8 Examination of Records:


  Each of Par and Bioglan shall have the right, upon reasonable written notice
to the other, to designate an independent certified public or chartered
accountant (except one to whom the other has a reasonable objection) to have
access during ordinary working hours to such records as may be necessary to
audit the correctness of any invoice, report or payment made under this
agreement; provided, however, as a condition to the provision of access to any
accountant to books and records, such accountant may be required to execute a
reasonable confidentiality agreement.


5.9 Survival of Obligation:


  The obligation to make the payments and to provide the reports contemplated in
this Article 5 and the rights of Bioglan and Par to conduct audits or
investigations pursuant to Section 5.8 hereof shall survive the termination or
expiration of this agreement and shall apply to all Products supplied to Bioglan
notwithstanding that such Products may have


 

  7  

--------------------------------------------------------------------------------

 

  been resold by Bioglan or its affiliate to its customers after the termination
or expiration of this agreement. For greater certainty, the parties acknowledge
and agree that Bioglan shall pay to Par the applicable percentage of the net
sales of all Products supplied by or on behalf of Par to Bioglan pursuant to
this agreement irrespective of whether such Products are resold by Bioglan and
its affiliate prior to or subsequent to the termination of this agreement.


ARTICLE 6
REPACKAGING, DISTRIBUTION AND SUPPORT

6.1 Par’s Repackaging Responsibilities:


(a) Par shall repackage and relabel the Products (other than samples) into
finished labeled units for sale in an FDA approved facility and shall be solely
responsible for the contents of the labels and artwork on all units of finished
labeled Products sold or otherwise released by Bioglan (except for information
contained in such labels which arc also contained on the labels of the bulk
Products supplied by or on behalf of Par to Bioglan pursuant hereto). In
repackaging and relabeling the Products, Par shall comply with (i) the
Specifications, (ii) applicable CGMP and (iii) all other applicable rules,
regulations and requirements of the FDA and any other applicable governmental or
regulatory bodies, agencies and officials relative to repackaging and labeling
of the Products for sale.


6.2 Provision of Ongoing Stability: During the term of this agreement, Par
agrees to support ongoing validation and stability testing, as necessary and if
requested by Bioglan. Any extraordinary support of stability testing shall be
provided by Par on a cost basis.


ARTICLE 7
DAMAGES, INDEMNIFICATION AND INSURANCE

7.1 Limitation re Claims: Subject to the limitations set forth in this Section
7.1, Bioglan and Par covenant and agree to indemnify, save harmless and
compensate the other (and their respective affiliates, for whose benefit such
other party shall hold the benefit of this provision in trust) from, against or
for, as the case may be, any and all claims demands, actions, causes of action,
suits, proceedings, judgments, damages, expenses (including reasonable
attorney’s fees and expenses), losses, fines, penalties and other similar
assessments, as the case may be, (the “Damages”) relating to or arising out of a
breach by Par or Bioglan, as the case may be, of any of the representations,
warranties, covenants or agreements herein; provided that, the aggrieved party
shall not be entitled for any reason to recover from the defaulting or breaching
party any lost profits or consequential or punitive damages, including loss or
damage to its goodwill or reputation.


7.2 Third Party Claims: In the event that the sale or other release by Bioglan
or its affiliates of any Products supplied by or on behalf of Par to Bioglan
pursuant to this agreement results in a third party claim:


 

  8  

--------------------------------------------------------------------------------

 

(a) to the extent that the Damages awarded or incurred relate to or arise out of
the manufacturing, testing, bulk packaging, labelling (if applicable), storage
or handling of Products by Par or any other act by or omission of Par or any
other persons for whose acts or omissions Par is responsible at law, Par shall
be responsible therefor and shall defend, indemnify and hold harmless Bioglan
and its affiliates from and against all such Damages; and


(b) to the extent that the Damages awarded or incurred relate to or arise out of
transporting, receiving, manufacturing (if applicable), repackaging, labelling
(if applicable), testing, storage, handling, use, marketing, distribution, sale
or delivery of Products by Bioglan or its affiliates or any other act by or
omission of Bioglan, any of its affiliates or any other person for whose acts or
omissions they or any one or more of them is responsible at law, Bioglan shall
be responsible therefor and shall defend, indemnify and hold harmless Par and
its affiliates from and against all such Damages;


  Upon the assertion of any third party claim against Par or Bioglan (or their
respective affiliates) that may give rise to right of indemnification under this
agreement, the Person claiming a right to indemnification (the “Indemnified
Party”) shall give prompt notice to the Person alleged to have the duty to
indemnify (the “Indemnifying Party”) of the existence of such claim (provided
that the failure to give such notice in timely fashion shall not release the
Indemnifying Party of its obligations of indemnification hereunder except to the
extent that the Indemnifying Party has been prejudiced thereby) and shall give
the Indemnifying Party reasonable opportunity to control, defend and/or settle
such claim at its own expense and with counsel of its own selection; provided,
however, that the Indemnified Party shall, at all times, have the right to fully
participate in such defense at its own expense with separate counsel and,
provided that both parties to the extent that they are not contractually or
legally excluded therefrom, or otherwise prejudiced in a legal position by so
doing, shall co-operate with each other and with their respective insurers in
relation to the defense of such third party claim. The Indemnifying Party shall
consult with the Indemnified Party with respect to settlement of any claim. The
Indemnifying Party shall have the right to settle any claim without the consent
of the Indemnified Party, provided that the Indemnified Party is unconditionally
released from such claim and it is not otherwise prejudiced by the terms of the
settlement. In the event the Indemnifying Party may not settle such claim
without the prior written consent of the Indemnified Party, the Indemnifying
Party shall have the right to defend, compromise or settle such claim without
prejudice to its rights of indemnification hereunder. Notwithstanding the
foregoing, in the event of any dispute with respect to indemnity hereunder, each
party shall be entitled to participate in the defense of such claim and to join
and implead the other in any such action.


7.3 Insurance:


  During the period of time beginning with the Effective Date and continuing for
the remaining term of this agreement, Par shall maintain in force product
liability insurance coverage and shall use its best efforts to cause Bioglan to
be a named insured, with commercially reasonable limits to be agreed upon by the
parties. The policy or policies


 

  9  

--------------------------------------------------------------------------------

 

  shall, subject to customary terms from time to time, cover any liability which
may arise from the manufacture or sale of the Products in the Territory.


ARTICLE 8
TERM AND TERMINATION

8.1 Term: The term of this agreement shall commence on January 1, 2001 and shall
terminate on December 31, 2010, unless earlier terminated in accordance with the
provisions of this agreement.


8.2 Payment and Reporting Defaults: Par may, by notice in writing to Bioglan,
terminate this agreement or, at its option, terminate this agreement in respect
of the particular Products or Products to which the default herein contemplated
relates, if Bioglan fails to pay to Par any amount payable by it to Par
hereunder as and when the same shall have become due and payable or shall have
failed to deliver (or caused to be delivered, as the case may be), in timely
fashion, the reports or information contemplated in Sections 5.4 or 5.6 hereof,
and in either case, such breach shall have continued unremedied for a period of
ten (10) business days after written notice of such breach has been given by Par
to Bioglan; provided that Bioglan shall not have the right to such ten (10)
business day grace period within which to cure such default and Par shall have
the immediate right to terminate the agreement for such breach if Bioglan shall
have previously breached Section 5.4 or 5.6 within the immediately preceding
twelve (12) month period. In the event that Bioglan has been given notice
pursuant to this Section 8.2 and it disputes the alleged breach, the dispute
shall be submitted to arbitration pursuant to Article 10 below and this
agreement shall continue in full force until such time as the arbitrator renders
his decision. Termination of this agreement pursuant thereto shall be without
prejudice to any other right or remedy which Par may have against Bioglan
arising out of the breach in question including the right to obtain compensation
for its damages (provided that such right shall be subject to the limitations
set forth in Section 7.1 hereof).


8.3 Material Breach: Subject to the provisions of Section 8.2 above, Par or
Bioglan may, by notice in writing to the other, terminate this agreement or, at
its option, terminate this agreement in respect only of those Products to which
the default in question relates, if such other party shall have breached any of
its material duties or obligations under this agreement and such default
continues unremedied for a period of sixty (60) days following receipt of notice
of such default (or, if such default is capable of being remedied but is not
reasonably capable of being remedied within such sixty (60) day period, such
longer period of time as is reasonable in the circumstances, not exceeding
ninety (90) days in the aggregate, provided that the defaulting party has,
within such sixty (60) day period, commenced and thereafter actively and
diligently pursues the remedying of such default). In the event that a party has
been given notice pursuant to this Section 8.3 and such party disputes the
alleged breach, the dispute shall be submitted to arbitration pursuant to
Article 10 hereof and this agreement shall continue in full force until such
time as the arbitrator renders his decision. The arbitrator shall determine
whether or not there has been a breach and/or whether or not the same has been
remedied within the required cure period. Termination of this agreement pursuant
hereto shall be without prejudice to any other right or remedy the party
terminating this agreement may


 

  10  

--------------------------------------------------------------------------------

 

  have against the defaulting party arising out of the breach in question
including the right to obtain compensation for its damages (provided that such
right shall be subject to the limitation set forth in Section 7.1 hereof).


8.4 Events of Default: In addition to other rights of termination in this
Article 8, Par shall have the right to terminate this agreement upon notice to
Bioglan in the event that any one or more of the following events shall become
applicable to Bioglan or any of its affiliates to whom any material duty or
obligations of Bioglan hereunder has been delegated or assigned and Bioglan may
terminate this agreement in the event that any one or more of the following
events shall become applicable to Par (Bioglan, its affiliate, or Par affected
by such event, as the case may be, being referred to as the “Party”):


  (i) an order is made or a resolution or other action of such Party is taken
for the dissolution, liquidation, winding up or other termination of its
corporate existence;


  (ii) the party commits a voluntary act of bankruptcy, becomes insolvent, makes
an assignment for the benefit of its creditors or proposes to its creditors a
reorganization, arrangement, composition or readjustment of its debts or
obligations or otherwise proposes to take advantage of or shelter under any
statute in force in the United States or in the governing jurisdiction of such
Party for the protection of debtors;


  (iii) if any proceeding is commenced with respect to a compromise or
arrangement, or to have such Party declared bankrupt or to have a receiver
appointed in respect of such Party or a substantial portion of its property and
such proceeding is not fully stayed or dismissed within thirty (30) days after
such commencement;


  (iv) a receiver or a receiver and manager of any of the assets of such Party
is appointed and such receiver or receiver and manager is not removed within
thirty (30) days of such appointment; or


  (v) such Party ceases or takes steps to cease to carry on its business.


8.5 Ineligible Person: Par or Bioglan may terminate this agreement in respect of
Products upon thirty (30) days prior written notice to the other party if such
party (otherwise than by reason of a breach of its obligations hereunder in
respect of such Products) is legally prohibited from performing its obligations
hereunder or becomes (or, in case of Bioglan, its affiliates become) an
Ineligible Person in respect of such Products (and, where the party purporting
to terminate this agreement is also the party prohibited from performing it, or
its affiliate, as hereinbefore contemplated, is the Ineligible Person, it or
such affiliate, as the case may be, has made diligent best efforts to remove the
prohibition or its status as an Ineligible Person) and such prohibition or
status as an Ineligible Person has continued uninterrupted for a period of one
hundred and twenty (120) days.


8.6 Force Majeure: Either party may terminate this agreement with respect to
Products materially affected by an event of Force Majeure in accordance with the
provisions of


 

  11  

--------------------------------------------------------------------------------

 

  Section 11.2 hereof (but this agreement shall continue in respect of the other
Products which remain subject to this agreement and which are not effected by
such Force Majeure event).


8.7 Non-Competition: Bioglan agrees not to sell new doxycycline brands in the
Territory without the prior written consent of Par during the term of this
agreement and for one (1) year thereafter.


ARTICLE 9
CONFIDENTIALITY

9.1 Confidential Nature of Agreement: Each of the parties hereto agrees that,
except as may be required by law or court order, the existence and terms of this
agreement shall remain confidential.


9.2 Duty of Confidentiality: Bioglan shall undertake to (i) maintain
confidential all nonpublic information relating to the Products, their costs and
their distribution (“Confidential Information”) and (ii) provide for the
safekeeping of and limited access to all Confidential Information. Bioglan shall
indemnify and hold harmless Par and its affiliates for any loss or damage
(including costs of litigation, counsel’s fees and related expenses) resulting
from violation of the covenants in this confidentiality provision by Bioglan. In
the event that Bioglan (or any of its affiliates) shall be legally compelled or
required by a court of competent jurisdiction to disclose all or any part of the
Confidential Information, it shall provide prompt notice to Par so that Par may
determine whether or not to seek protective order or any other appropriate
remedy.


9.3 Return of Confidential Information: Upon termination of this agreement
Bioglan shall immediately return to Par all material containing or reflecting or
referring to any Confidential Information. Bioglan shall delete such
Confidential Information from all of its and its affiliates retrieval systems
and data bases.


9.4 Survival: The obligations of confidentiality contained herein shall survive
the termination of this agreement.


ARTICLE 10
ARBITRATION

10.1 Arbitration: Any controversy or claim arising out of, or relating to, this
agreement or the breach thereof shall be referred for decision forthwith to a
senior executive of each party not involved in the dispute. If no agreement is
reached within thirty (30) days of the request by one party to the other to
refer the same to such senior executive, then such controversy or claim shall be
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, such arbitration to be held in New York,
New York on an expedited basis. Judgment upon the award rendered by the
Arbitrator(s) may be entered in any court having jurisdiction thereof.


 

  12  

--------------------------------------------------------------------------------

 

ARTICLE 11
GENERAL CONTRACT TERMS AND CONDITIONS

11.1 Notice: Subject to the express provisions of this agreement, any notice
required or permitted to be given under this agreement shall be sufficiently
given if in writing and delivered by facsimile (with confirmation of
transmittal) or overnight courier (with confirmation of delivery), as well as by
prepaid registered mail (with return receipt requested) or hand delivery to the
appropriate party at the address set forth below, or at such other address or to
the attention of such other individual as such party may from time to time
specify for that purpose in a notice similarly give:


  To Par at:


  One Ram Ridge Road
Spring Valley, New York 10977


  Attention: Kenneth Sawyer, President/Chairman
Fax Number: (845) 425-7922


  To Bioglan at:


  7 Great Valley Parkway, Suite 301
Malvern, PA 19355


  Attention: Robert J. Moccia, President
Fax Number: (610) 232-2026


  Any such notice shall be effective (i) if sent by mail, as aforesaid, five (5)
business days after mailing, (ii) if sent by facsimile, as aforesaid, when sent
(with confirmation of receipt), and (iii) if sent by courier or hand delivered,
as aforesaid, when received, provided that is any such notice shall have been
sent by mail and if on the date of mailing thereof or during the period prior to
the expiry of the fifth (5 th) business day following the date of mailing there
shall be a general postal disruption (whether as a result of rotating strikes or
otherwise) in the country or territory where the sender or the intended
recipient is situated then such notice shall not become effective until the
fifth (5th) business day following the date of resumption of normal mail
service.


11.2 Force Majeure: Neither party shall be considered to be in default in
respect of any obligation hereunder if failure of performance shall be due to
Force Majeure (as hereinafter defined). If either party is affected by a Force
Majeure event such party shall, within ten (10) days of its occurrence, give
notice to the other party stating the nature of the event, its anticipated
duration and any action being taken to avoid or minimize its effect. The
suspension of performance shall be of no greater scope and no longer duration
than is required by such Force Majeure and the non-performing party shall use
commercially reasonable efforts to remedy its inability to perform. The
obligation to pay money in a timely manner is absolute and shall not be subject
to the Force Majeure provisions, except to the extent payment is prohibited by
governmental rule or


 

  13  

--------------------------------------------------------------------------------

 

  regulations other than rules or regulations incident to bankruptcy or
insolvency proceedings of a party. Force Majeure shall mean an unforeseeable or
unavoidable cause beyond the control and without the fault or negligence of a
party or its affiliate including, but not limited to, explosion, flood, war
(whether declared or otherwise), accident, labour strike or other labour
disturbance, inability to obtain materials or services, sabotage, acts of God,
newly enacted legislation, newly issued orders or decrees of any Court and any
binding act or order of any governmental agency. Notwithstanding anything in
this Section, the party to whom performance is owed but to whom it is not
rendered because of an event of Force Majeure as contemplated in this Section
shall, after the passage of one hundred and twenty (120) days, have the option
to terminate this agreement in respect of the Products affected by such event on
thirty (30) days prior written notice to the other party hereto. For greater
certainty, Force Majeure in relation to Par’s obligation to supply Products
hereunder to Bioglan shall also include the inability to obtain the required
material from material sources for any reason other than Par’s failure to pay
its obligations.


11.3 Governing Law and Consent to Jurisdiction: This agreement shall be deemed
to have been made under, and shall be governed by, the laws of the State of New
York without giving effect to New York’s choice of law provisions.


11.4 Entire Agreement: This agreement contains the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all negotiations, prior discussions and any agreements relating to the Products.
This agreement may not be amended or modified except by a written instrument
signed by the parties.


11.5 Waiver: Any waiver of, or consent to depart from, the requirements of any
provision of this agreement shall be effective only if it is in writing and
signed by the party giving it, and only in the specific instance and for the
specific purpose for which it has been given. No failure on the part of any
party to exercise, and no delay in exercising, any right under this agreement
shall operate as a waiver of such right. No single or partial exercise of any
such right shall preclude any other or further exercise of such right or the
exercise of any other right.


11.6 Counterparts: This agreement may be executed in identical duplicate copies
exchanged by facsimile transmission. The parties agree to execute two identical
original copies of the agreement after exchanging signed facsimile versions.
Each identical counterpart shall be deemed an original, but all of which
together shall constitute one and the same instrument.


11.7 Severability of Provisions: If any provision of this Agreement shall be
declared void by any court or administrative body of competent jurisdiction, the
validity of any other provision which may nonetheless be given effect shall not
be affected thereby.


11.8 Assignment: Neither this agreement nor rights of a party hereunder may be
assigned nor may the performance of any duties hereunder be delegated by Bioglan
or by Par without the prior written consent of the other party which consent
will not be unreasonably withheld. For greater certainty, Bioglan may not
appoint any sub-licencees in the


 

  14  

--------------------------------------------------------------------------------

 

  absence of Par’s prior written consent. Notwithstanding the foregoing, Par and
Bioglan may delegate or assign from time to time some of their respective,
rights, duties or obligations hereunder to any of their respective Affiliates
and, in addition. Par and/or its affiliates may subcontract the manufacturing of
a Product, in whole or in part, to any other person (whether or not an
affiliate), provided that (i) such subcontracting is done in compliance with all
applicable requirements of the FDA and this agreement; (ii) prior to any such
delegation, the delegating party gives written notice thereof to the other party
hereto (indicating the duties being so delegated and the duration of such
delegation) and (iii) no such delegation or subcontracting shall relieve Par or
Bioglan, as the case may be, of any of its obligations hereunder. Subject to the
foregoing this agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns.


11.9 Non Contravention: Each party represents and warrants that the execution,
delivery and performance of this agreement by it will not contravene any other
contract or agreement to which it is a party or by which it is bound.


11.10 Compliance: Where, in accordance with the provisions of this agreement,
the Affiliate of a party is required to do or omit to do or use reasonable
commercial (or other) efforts to do or refrain from doing any act or thing such
party shall use reasonable best commercial efforts to cause its Affiliates to
comply.


        IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement
to be executed by its duly authorized officer as of the date first above
written.

BIOGLAN PHARMA, INC   PAR PHARMACEUTICAL, INC.                By: /s/ Robert J.
Moccia

--------------------------------------------------------------------------------

  By:  /s/ Kenneth I. Sawyer

--------------------------------------------------------------------------------

Name: Robert J. Moccia

--------------------------------------------------------------------------------

  Name:  Kenneth I. Sawyer

--------------------------------------------------------------------------------

Title: President

--------------------------------------------------------------------------------

  Title:  Chairman & CEO

--------------------------------------------------------------------------------

 

  15 

--------------------------------------------------------------------------------

 